EXHIBIT 10.57

 

[Form of]

 

REVOLVING NOTE

 

$                       New York, New York         [Date]

 

FOR VALUE RECEIVED, the undersigned, (“Borrowers”), hereby promise to pay to the
order of [            ] (the “Lender”) on the Revolving Maturity Date (as
defined in the Credit Agreement referred to below), in lawful money of the
United States and in immediately available funds, the principal amount of the
lesser of (a)             DOLLARS ($            ) and (b) the aggregate unpaid
principal amount of all Revolving Loans of the Lender outstanding under the
Credit Agreement referred to below. Borrowers further agree to pay interest in
like money at such office specified in Section 2.13 of the Credit Agreement on
the unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.06 of such Credit Agreement.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrowers
hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
July 19, 2005, (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among BearingPoint, Inc. and
BearingPoint, LLC (“Borrowers”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS Securities LLC, as lead
arranger, UBS AG, Stamford Branch, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, UBS Loan Finance LLC as Swingline
Lender and General Electric Capital Corporation, as collateral agent
(“Collateral Agent”), is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has



--------------------------------------------------------------------------------

been granted, the nature and extent of the security and guarantees, the terms
and conditions upon which the security interest and each guarantee was granted
and the rights of the holder of this Note in respect thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

BEARINGPOINT, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

BEARINGPOINT, LLC

By:

  BEARINGPOINT, INC., as managing member

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   